DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/558,407, application filed on 09/03/2019.  Claims 1-12 are currently pending in this application. 

Claim Rejections - 35 USC § 102
3.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.          Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kilic (US PG Pub No. 2018/0001777).

5.          With respect to claim 1, Kilic teaches:
 An electric vehicle charging system (apparatus for charging a vehicle battery, Abstract3), in a parking lot that includes multiple parking spaces for parking electric vehicles (see parking lot of vehicles for charging by charging apparatus and charging robot, paragraph [0062]), the system comprising:
a charging station receiving a charging command and a positioning
(identifying vehicle to be charged, charging request by vehicle, paragraphs [0028-0033], [0038-0043]);
a charging trolley connected to the charging station and having a license plate recognition module (see recognizing license plate, optical sensor and camera for identifying correct vehicle to charge, paragraph [0033]), and receiving power from the charging station for charging an electric vehicle parked in one of the parking spaces (vehicle receiving power from charging robot of charging apparatus, the vehicle being parked in one of the available charging spots, paragraph [0028-0039]);
after receiving the charging command and the positioning signal (determining position of vehicle based on vehicle identification information, paragraph [0028-0039]), the charging station controlling the charging trolley to go to the parking space in which the electric vehicle is parked and using the license plate recognition module to identify the license plate of the electric vehicle (identifying license plate of electric vehicle, paragraphs [0032]-[0034]), and when the license plate is identified, the charging trolley automatically charges the electric vehicle (charging vehicle identified by license plate, paragraphs [0028]-[0039]).

6.          With respect to claim 2, Kilic teaches:
a control device disposed on the electric vehicle for generating the charging command and the positioning signal (see vehicle identification information for charging vehicle, paragraph [0028-0039]).

7.          With respect to claim 3, Kilic teaches:
(see position of vehicle in vehicle identification information, paragraph [0028-0039]), and
an operation module disposed on a mobile device for generating the charging command (see charging control module for controlling charge of vehicle, see connection with mobile telephone at controller, paragraph [0028-0039])

8.          With respect to claim 4, Kilic teaches:
a positioning camera module disposed in each parking space for identifying the license plate of the electric vehicle and generating the positioning signal when the electric vehicle is parked into the parking space (identifying license plate of electric vehicle, paragraphs [0032]-[0034]; see recognizing license plate, optical sensor and camera for identifying correct vehicle to charge, paragraph [0033]);
an operation module disposed on a mobile device for generating the charging command (determining position of vehicle based on vehicle identification information, see paragraph [0028-0039]).

9.          With respect to claim 5, Kilic teaches:
a positioning camera module disposed in at least one parking space for identifying the license plate of the electric vehicle and generating the positioning signal when the electric vehicle is parked into the parking space (identifying license plate of electric vehicle, paragraphs [0032]-[0034]; see recognizing license plate, optical sensor and camera for identifying correct vehicle to charge, paragraph [0033]); and
a control device disposed on the electric vehicle for generating the charging command (determining position of vehicle based on vehicle identification information, paragraph [0028-0039]).

10.          With respect to claim 6, Kilic teaches:
wherein the charging station is powered by renewable energy and mams electricity (see power sources, paragraph [0028-0039]), wherein the mains electricity includes peak power and off-peak power (power grid to supply electric power, paragraph [0039]), and the charging station adjusts the proportion of the renewable energy to the mains electricity according to power consumption of a vehicle battery of the electric vehicle (see power sourced to deliver to power grid to provide power to vehicle charging apparatus and charging robot, paragraphs [0028-0039]).

11.          With respect to claim 7, Kilic teaches:
a battery device having a storage capacity greater than a capacity of the vehicle battery (see power storage capacity of charging robot, paragraphs [0028-0039]), and
a power transmission terminal for connecting to a chassis charging terminal provided on a chassis of the electric vehicle in a wired, wireless or contact manner (see wired/wireless power transmission, paragraphs [0028-0039], see inductive/conductive charging methods, paragraph [0003]).

12.          With respect to claim 8, Kilic teaches:

Pc=Pd+(Ed-Ec)/t, (see power sourced to deliver to power grid to provide power to vehicle charging apparatus and charging robot, paragraphs [0028-0039])
wherein Pc is the required charging power, Ec is the power that the battery device has charged, Pd is the real-time power consumption, hid is the consumed power, and t is the expected time of the consumed power (see power sourced to deliver to power grid to provide power to vehicle charging apparatus and charging robot, paragraphs [0028-0039]);
the mams electricity power is calculated as follows:
Pn+Pp=P c * k-Pr, (see power sourced to deliver to power grid to provide power to vehicle charging apparatus and charging robot, paragraphs [0028-0039])
wherein Pn is the off-peak power, Pp is the peak power, Pr is the charging power supplied by the renewable energy to the batten,' device; k is a coefficient which represents that the stored power of the battery device must be greater than k times the consumed power Ed (see power sourced to deliver to power grid to provide power to vehicle charging apparatus and charging robot, paragraphs [0028-0039]).

13.          With respect to claim 9, Kilic teaches:
wherein the real -time power consumption of the vehicle battery and the consumed power are calculated by a vehicle computer provided on the electric vehicle (see paragraphs [0028-0039]).

14.          With respect to claim 10, Kilic teaches:
wherein the charging station charges the charging trolley in a wireless manner (see wired/wireless power transmission, paragraphs [0028-0039], see inductive/conductive charging methods, paragraph [0003]).

Kilic teaches:
wherein the charging station charges the charging trolley in a wired manner (?see wired/wireless power transmission, paragraphs [0028-0039], see inductive/conductive charging methods, paragraph [0003]).

16.          With respect to claim 12, Kilic teaches:
wherein the charging station charges the charging trolley in a contact manner (see wired/wireless power transmission, paragraphs [0028-0039], see inductive/conductive charging methods, paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851